Morgan, J.
Plaintiff confessed judgment in favor of defendant for $4700. Execution issued thereon. The judgment was rendered in January 1874. Execution issued in February following.
Plaintiff has injoined the sale of the property seized upon the ground that the judgment was obtained through fraud, misrepresentations and ill practices on the part of the defendant, through his attorney. He avers that he confessed judgment upon the condition that he was to have a stay of execution, and to be furnished with supplies sufficient to enable him to make a crop. He alleges further that no notice of seizure was served on the judgment debtor, as required by law.
*236M. M. A. Calhoun intervened and claimed the property seized. She also injoined the sale thereof by the sheriff.
Judgment was given in favor of the plaintiff, with $1000 damages, against the defendant. Calhoun’s intervention was dismissed.
Defendant and intervenor appeal. Defendant prays that the injunction be dissolved with damages.
There was no stay of execution stipulated in the judgment, and the only evidence of any conditions having been attached thereto, is the testimony of the plaintiff. Even if such testimony would avail in such a case, the plaintiff is flatly contradicted by the defendant’s witness. We must therefore take the judgment to be an unconditional one.
The claim of the intervenor is not substantiated by the evidence. In this court she has filed an affidavit in which she charges that the person who represented her in the court below, had no authority to do so. This is a matter which we can not discuss originally.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the defendants dissolving the injunction, with costs in both courts.